IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0323
                                Filed June 7, 2017


IN THE INTEREST OF C.C. and C.C.,
Minor Children,

K.C., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, William S.

Owens, Associate Juvenile Judge.



      A mother appeals from the juvenile court’s permanency review order and

grant of concurrent jurisdiction to the district court. AFFIRMED.




      Amanda M. Demichelis of Demichelis Law Firm, P.C., Chariton, for

appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Monte M. McCoy of McCoy Legal Services, Centerville, for father.

      Debra A. George of Griffing & George Law Firm P.L.C., Centerville, for

minor children.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2


DANILSON, Chief Judge.

       A mother appeals from the juvenile court’s permanency review order and

grant of concurrent jurisdiction to the district court. Finding no reason to disturb

the court’s rulings, we affirm.

       I. Background Facts & Proceedings.

       The children at issue are Co.C., born in February 2008, and Cl.C., born in

August 2003. This family came to the attention of the department of human

services (DHS) when the district court provided a copy of the parents’ September

2014 dissolution decree. The decree outlined the court’s concerns regarding

domestic violence,1 the parents’ use of methamphetamine, the adequacy of the

supervision of the children, and the well-being of the children while in the care of

their parents. There was an existing protective order prohibiting the father from

contacting the mother.        The dissolution decree placed the children in the

mother’s legal custody and physical care.2         A child-abuse assessment was

subsequently conducted by DHS, and the family began participating voluntarily

with services in late 2014.

       On March 20, 2015, the children were removed from the mother’s physical

care by ex parte order due to the mother’s arrest on felony drug and theft

charges.    A subsequent removal hearing placed the children in the father’s


1
  According to the dissolution decree, the father was convicted of assault against the
mother in June 2014, and of third-degree burglary and possession of a firearm in August
2014. A criminal no-contact order was set to expire in June 2019.
2
  The decree states, in part:
       The parties agree that joint legal custody is not appropriate in this case,
       and that one party or the other should be awarded sole legal custody and
       primary physical care of the children. Each party very much wants to be
       the parent awarded sole legal custody and primary physical care.
                                          3


temporary legal custody and care, and the parents were ordered to participate in

random drug testing.     The mother was ordered to obtain a substance-abuse

assessment and comply with all recommendations for treatment.

       On April 9, following an uncontested hearing, the children were

adjudicated children in need of assistance (CINA) pursuant to Iowa Code section

232.2(6)(c)(2) and (n) (2015). The maternal grandparents’ motion to intervene

was granted as they had provided substantial care for the children in the past. 3

Temporary legal custody and placement of the children remained with father.

       A May 28 dispositional order continued legal custody of the children with

the father, with the goal that the children would return to the mother’s custody.4

The family was receiving numerous services to address the substance-abuse

and domestic-violence concerns, including Family Safety, Risk, and Permanency

(FSRP) services; substance-abuse screening; domestic-violence services; and

parent partners. The father had completed a parenting program (“24/7 dads”)

and was participating in a batterers’ education program (BEP). The children

were engaged in individual counseling to deal with their emotional issues arising

from the parents’ discord and drug use.

       An August 2015 review hearing was held. An August DHS report to the

court noted, in part: “This case may be safely closed when [the mother]

successfully completes substance abuse treatment, follows all professional


3
  A case plan notes, “Although their mother had legal custody of [the children] per the
divorce decree prior to DHS involvement, she allowed the boys to stay with their
grandparents the majority of the time.”
4
  The mother appealed the adjudication and disposition but voluntarily dismissed that
appeal.
                                         4


recommendations, and resolves her criminal charges. [The mother and father]

need to continue to cooperate with DHS and FSRP services.”             The juvenile

court’s review order noted that the court had been informed the mother had been

arrested recently, was in jail awaiting a hearing, and had a plea proceeding

scheduled that might result in her being placed at a halfway house facility.

       The court also had before it the father’s motion for concurrent jurisdiction.

With regard to that motion, the court concluded:

       Although [the mother] has incurred additional criminal charges the
       department believes the permanency goal of returning the boys to
       her care and custody can still be achieved. The boys are indeed
       fortunate to have a father who is both capable and willing to serve
       as their primary care giver while [the mother] works toward
       regaining custody. If after a period of several more months it
       appears [the mother] will not be able to secure the boys’ return to
       her home, this court would likely then make more permanent orders
       regarding the boys’ placement with their father. However, until
       those decisions are made it would not be appropriate for this court
       to relinquish its authority to make a custody determination.

The juvenile court ruled the children were to remain in the father’s care.

       Another review hearing was held on December 3, 2015, and the court

adopted the November case plan submitted by DHS. In the case plan it was

noted that the mother needed to “continue to cooperate with DHS and FSRP

providers”; the father had “successfully completed BEP, Children in the Middle,

and attended Anger Management Counseling”; and the children were having

supervised visits with their mother at the jail and semi-weekly visits with the

maternal grandparents.     The December review order noted the mother had

“resolved her criminal charges and will be, or is in the half-way house.” The court

ordered the children to remain with their father, found the children’s best interests
                                          5


would not be served by granting the district court concurrent jurisdiction, and

ordered a further review hearing “in the next six months.”

       A permanency hearing was scheduled for March 10, 2016.5 The March

2016 case plan update submitted by DHS recommended the children remain in

the father’s care and custody, concurrent jurisdiction be granted, and the

permanency goal be changed to guardianship with other parent. It was also

noted the mother had completed a substance-abuse evaluation but had just

begun substance-abuse treatment; the mother had completed orientation into

Family Treatment Court and was participating in substance-abuse meetings and

seeing a counselor.     It was recommended the mother successfully complete

treatment and follow all professional recommendations and resolve her legal

issues.

       Due to continuances, the permanency hearing was held over several days

in April and June 2016. The mother sought additional time to seek reunification.

She reported she was living with her parents and working at a jewelry store.

DHS and the children’s guardian ad litem (GAL) argued the children deserved

permanency in the care of their father.

       The GAL strenuously objected to returning the children to the mother. In

her permanency brief, the GAL wrote:

       1. Whether Mother’s substance abuse poses a risk to the children.
              Mother testified on June 9, 2016, that at the time of her
       March 2015 arrest, that she was using methamphetamine daily at a
       rate of about half a gram per day. Mother further testified that she
       was in denial of her drug abuse, despite several positive drug

5
  The code requires an initial permanency hearing within twelve months of removal. See
Iowa Code § 232.104(1)(a)(1).
                                  6


screens, until she was again arrested and jailed for a duration, on
or about September 1, 2015.
       Mother also testified on June 9, 2016 that she has been over
280 days clean from substances, has completed treatment and is
“recovered.” She testified that in the past she was unable to quit
because she used due to withdrawal symptoms but that being
incarcerated kept her from using. She testified that she attends
one meeting per week, but not always. Her mother testifies that
she has often returned home late from the meeting, even close to
midnight. Her testimony showed no knowledge of how to stay
clean, what the 12 steps were, how to work the steps or the role of
a sponsor in a recovering addict’s recovery. While there is, at time
of conclusion of evidence, no information that Mother has used
since her release from incarceration in late February 2016, there is
also no indication that Mother has internalized any tools that would
cause her to stay clean. Mother testified that she plans to stay
clean by staying away from people with whom she used, although
she testified that she lives in the same home, engages in the same
employment, and socially meets with people with whom she has
used in their home. Relapse is a process, not necessarily an event.
Mother is in a precarious position with her recovery.
       2. Whether Mother’s mental health poses a risk to the
children.
       Mother testified that she was a victim of domestic abuse.
Social Worker Weldon testified that in conversations with mother
about the effects of domestic abuse, that she believed that Mother
should seek counseling for the after effects. Mother admitted a
report on June 9, 2016, that was an evaluation for mental health
therapy that stated that she was suffering from post-traumatic
stress disorder due to the domestic violence, but that no therapy
would be scheduled at this time. As with any evaluation for
services, the report is consistent with the information provided by
the subject and it appears that Mother is in denial about the effect
of her mental health trauma upon her current mental health status,
as Mother gives several inconsistent statements to the evaluator,
including that she used methamphetamines only during her
marriage and that Mother has court Monday “to determine whether
her children are going to remain in the CINA system.” Evidence . . .
that Mother had not moved past the emotional trauma or enmity
from the marriage was introduced several times including, Mother’s
attempt to have admitted an unintelligible audio tape kept on a
cellular phone what mother purported was domestic abuse and
evidence that Mother had followed [the father] and [Cl.C.] with her
vehicle and sped away at a high rate of speed. Mother clearly
shows enmity toward [the father] and has regularly put the children
in the middle of that toxic relationship. While [the father] has in the
past also put the children in the middle, he shows awareness of this
                                  7


and a recent reduction in this action. In finding for a change in
permanency from Mother to Father’s custody, the Court in In re
N.M. and M.M., noted “Rather than thinking first of the children’s
need for a stable and secure home, [Mother] continues to use
visitation as an opportunity to disrupt and undermine the children’s
relationship with [Father] and [Father’s] family. [528 N.W.2d 94, 99
(Iowa 1995).] Social Worker Weldon and FSRP Provider Gail both
testified as to a recent event where [the mother] used visitation as
an opportunity to question a child as to whether a step-sibling in
Father’s home was using drugs, and then to report that as a
concern that came from the child to Social Worker Weldon. Such
manipulation for legal advantage is confusing to the child, who is
put in the middle, and undermines the child’s trust both in Father,
the safety of their current home, and the juvenile court system.
Mother’s desire to “get” [back at the father] is interfering with her
ability to put the children first and shows that she is not ready to
parent them full time.
         3. Whether Mother’s criminal activity and/or incarceration
poses a risk to children.
         Mother was incarcerated from approximately September 1,
2015 until February 24, 2016[,] and was incapable of providing care
during that time. Mother was incarcerated for criminal activity,
which, while it may be categorized under incarceration or under
[232.2(6)](c)(2), was a material factor in why Mother could not
parent the children. Mother testified that she had sold drugs.
Mother testified that [she] was convicted of drug charges and an
offense related to untruthfulness. Mother testified that she was in
denial of her criminal activity for many months. Mother testified that
she was in denial of her substance abuse for many months.
Mother testified that she was now “recovered.” Mother testified that
she did not need mental health therapy, although she admitted to
Social Worker Weldon that she did. Mother is out late at night.
Mother is driving erratically. There was a traffic stop of Mother
during the time that she was actively using and engaging in criminal
activity in which Mother was stopped in the wee hours of the night
driving almost 100 miles per hour. Mother is prohibited from having
weapons in the home. Mother has guns in the home. Mother is
prohibited from having contact with offenders. Mother was written
up in the halfway house for unauthorized contact. Mother owns
property with [T.W.], a known drug user and violent partner with
whom she and he had to be consequenced for communications in
violation of their corrections agreement. Mother again, did not stop
until it was brought to the court’s attention on April 14, 2016, when
she was “caught.” After she had been consequenced, she resorted
to lying, using her mother’s name to send letters and photographs
that Mother admitted she sent at [T.W.]’s request. Mother said she
did not need verifiable employment for her corrections officer, and
                                        8


      he testified she did. Mother is exhibiting some of the same
      indications of lying and denial as when she was actively using and
      engaging in criminal activities. Whether this is mental health, or
      engaging in criminal activity or preparation to engage in criminal
      activity, Mother is engaged in the same deception and denial as
      created adjudicatory harms. These children cannot be returned to
      her care now.
              4. Whether Mother is capable of exercising a reasonable
      degree of care.
              Finally, Mother’s substance abuse, criminal activity, history
      of domestic abuse, history of poor relationship choices, and
      emotional issues due to those life choices led her to come to the
      conclusion that the children would be better off in her parents’ care
      much of the time. . . . The dental care which she provided those
      children caused them unnecessary pain and refusing pain
      medication from the hospital for clearly rotten teeth. Their Father
      has now met their dental needs, as well as physical and mental
      health needs. Also, the record showed that the children’s grades
      have significantly improved since the children were placed with the
      Father. Neglect of the children’s health and educational needs
      meets the definitions of adjudicatory harm under [232.2(6)](c)(2).
              While Mother states that she is free from substances, has
      ceased criminal activities, is not in an abusive relationship, does not
      need mental health therapy, and can have the children return to her
      care, the record does not so reflect. Mother is out late at night.
      Mother has a relationship with a new man with a history of use.
      Mother is not in recovery for her emotional trauma from the
      marriage.
              Time will tell if Mother continues in recovery. I hope she
      does. But taking a snapshot at June 9, 2016, the boys are not able
      to return home. Mother has not progressed beyond supervised
      visits. She only has three months of sobriety outside incarceration.
      She claims she is recovered. She continued to engage in
      manipulation and deception. She continues to have relationships
      with persons with whom she had toxic and criminal relationships.
      She stays out until midnight. She has not shown that she is
      considering the children first and that she can meet their needs.

The GAL asserted additional time was not warranted.

      On July 18, the juvenile court entered its permanency order noting, in part:

      The professionals who have been involved with the family since
      September 2014 acknowledge that both parents have a strong
      bond with the children, but there is a history of [the father] and [the
      mother] placing the children in the middle of their domestic discord.
      According to the testimony [the father] has taken steps to identify
                                          9


      when those situations begin to arise and is moderating his
      behavior. There continue to be concerns, however, with [the
      mother’s] ability to set aside her animus toward [the father] when
      interacting with the boys. In fact, the FSRP providers testified their
      focus with [the mother] during visits is not in providing parenting
      instruction or protecting the boys’ physical safety, but rather to
      intercede if [the mother] begins inappropriate conversations with
      the boys. All of the professionals currently working with the family
      testified that while there are no risks to the boys’ physical safety
      there continue to be concerns regarding their mental and emotional
      safety. That being said, [the current DHS social worker and FSRP
      worker] both acknowledge that those issues could be resolved or at
      least diminished to a safer level with another six months of
      services.

The court allowed the mother “additional time to work toward reunification with

the children,” and specifically adopted

      the steps sections and recommendations sections of the case plan
      filed March 8, 2016[,] as the specific factors, conditions, or
      expected behavioral changes which comprise the basis for the
      determination that the need for removal of the child from the child’s
      home will no longer exist at the end of a six-month period.
      Specifically, [the mother] shall continue participation in any after-
      care recommended as a result of her completed substance abuse
      treatment, continue participation in FSRP services, continue
      participation in family therapy, refrain from adult conversation with
      and around the children, participate in individual therapy as
      recommended, abstain from the use of illegal drugs and alcohol,
      and participate in random drug testing.

A permanency review hearing was set for October 2016.

      In the interim, the children’s relationship with the mother deteriorated. The

children became reluctant to attend visits with their mother.     The older child

expressed frustration with and distrust of his mother.       The mother sought

permission from DHS to introduce the children to J.R., who the older child

understood to be involved with the local drug culture.      J.R. was arrested in

September 2016.      The car J.R. was driving on the date he was arrested

belonged to the mother. Police learned from J.R. that the mother had spent the
                                         10


night at J.R.’s home the night before he was arrested.6 Searches of J.R.’s house

and the car J.R. was driving turned up drugs, drug paraphernalia, and a firearm.

The mother claimed she did not know about J.R.’s involvement with drugs or

weapons before his arrest, and she informed DHS and her children she was no

longer involved with J.R. after his arrest.    However, the older child reported

seeing her with J.R. thereafter.

       The permanency review hearing was held on October 13 and December

1, 2016. On February 17, 2017, the juvenile court entered its order. We set forth

some of the juvenile court’s findings:

               9. None of the professionals working with the family see that
       there would be any risks to the boys’ physical safety were they
       returned to [the mother]’s home (though the fact that [she] was
       spending time—including overnight—with [J.R.] and that he was
       found to have syringes, methamphetamine residue and a loaded
       handgun are certainly concerning); however, there continue to be
       concerns regarding the emotional well-being of the boys should
       they be returned [the mother].
               10. As recently as early October [Cl.C.] refused to attend a
       visit with [the mother] because he felt she had lied to him about her
       relationship with [J.R.] [Co.C.] has expressed he will not attend a
       visit with his mother unless [Cl.C.] is also present because he does
       not feel “safe.” ([Co.C.] is unable to articulate what he means by
       “safe,” but is adamant in not attending visits without his brother).
       [The mother] has at times had difficulty dealing with the boys’
       feelings regarding visits, but she did appropriately channel her
       disappointment over missing the visit in early October. This may
       reflect that [the mother] is beginning to make the sorts of changes
       the professionals believe [the father] has already achieved.
               11. [The social worker] reports the boys are settled at their
       father’s home, enjoy living there, and are doing well. [Cl.C.] has
       certainly made it quite clear he has made a life for himself . . . with
       his father and has no desire to return to his mother’s home.
       Though he is five years [Cl.C.]’s junior, [Co.C.] also expresses that

6
  Even though one condition of her probation was to have the prior consent from her
probation officer to sleep somewhere other than the home of her parents, the mother
had not obtained the necessary permission.
                                           11


       he does not want to return to his mother’s home. The [GAL] is
       vigorous in her support of the boys remaining with their father.
              ....
              13. It cannot be disputed that [the mother] has engaged in,
       and continues to participate in services directed for her by the
       juvenile court; however, on balance considering the recent
       circumstances surrounding [J.R.’s] arrest, [the mother]’s response
       to the arrest, her decision to continue her relationship with [J.R.],
       the obvious progress and stability the boys have achieved in their
       father’s home, the lack of any concerns with placement with their
       father, the boys’ desire to remain with their father, and the
       recommendation of the guardian ad litem the evidence fails to
       establish that it would . . . [sic][7] be appropriate to allow the children
       to return to the custody of their mother at this time pursuant to Iowa
       Code Section 232.104(2)(a).

       The juvenile court concluded that in light of the “length of time the boys

have been removed, the possibility they would suffer emotional harm if returned

to [the mother], and the boys’ credibly expressed preference that they want to

remain with their father,” “the long-term needs of the boys will best be met by

allowing them to remain with their father.” The court changed the permanency

goal to “placement with other parent,” placed the children in the father’s legal

custody, and granted concurrent jurisdiction to the district court.

       The mother appeals.

       II. Scope and Standard of Review.

       We review permanency orders de novo. In re A.A.G., 708 N.W.2d 85, 90

(Iowa Ct. App. 2005). We review both the facts and the law and adjudicate rights

anew on the issues properly presented. In re K.C., 660 N.W.2d 29, 32 (Iowa

2003). We give weight to the juvenile court’s findings, but we are not bound by

them. Id. Our primary concern is the children’s best interests. Id.

7
  This sentence contained a double negative, which in light of the ruling indicates this
typographical error.
                                          12


       III. Discussion.

       The mother argues the State has failed to meet its burden to show the

permanency goal should be changed from reunification with the mother. 8 She

contends the children could be returned to her at the time of the permanency

hearing and the risk of emotional harm was not a recognized adjudicatory harm.

She maintains the children’s “[n]ot wanting to be removed from a current

placement is not a valid argument” and the State failed to establish the children

were in need of permanency. In response, the GAL and the State assert the

State met its burden to transfer custody from one parent to the other under

section 232.104(2)(d)(2). We agree.

       Section 232.104(2) states the juvenile court’s authority “[a]fter a

permanency hearing” and allows these alternatives:

               (a) Enter an order pursuant to section 232.102 to return the
       child to the child’s home.
               (b) Enter an order pursuant to section 232.102 to continue
       placement of the child for an additional six months at which time the
       court shall hold a hearing to consider modification of its
       permanency order. An order entered under this paragraph shall
       enumerate the specific factors, conditions, or expected behavioral
       changes which comprise the basis for the determination that the
       need for removal of the child from the child’s home will no longer
       exist at the end of the additional six-month period.
               (c) Direct the county attorney or the attorney for the child to
       institute proceedings to terminate the parent-child relationship.
               (d) Enter an order, pursuant to findings required by
       subsection 4, to do one of the following:
               ....
               (2) Transfer sole custody of the child from one parent to
       another parent.

8
  Iowa Code section 232.104(1)(a), cited by the mother, sets the “time for the initial
permanency hearing,” which is to be held “within twelve months of the date the child was
removed from the home.” It is inapplicable to this case.
                                          13



Pursuant to its authority under section 232.104(2)(d), the juvenile court

determined the custody of the children would be transferred to the father.

      We must determine whether that transfer was proper pursuant to the

additional requirements of the section:

              Prior to entering a permanency order pursuant to subsection
      2, paragraph “d”, convincing evidence must exist showing that all of
      the following apply:
              (a) A termination of the parent-child relationship would not
      be in the best interest of the child.
              (b) Services were offered to the child’s family to correct the
      situation which led to the child’s removal from the home.
              (c) The child cannot be returned to the child’s home.

Iowa Code § 232.104(4).

      “The State on a permanency hearing needs only show the children cannot

be returned by convincing evidence, not by both clear and convincing evidence.”

In re A.D., 489 N.W.2d 50, 52 (Iowa Ct. App.1992). We bear in mind always that

the children’s best interests are paramount. See Iowa Code § 232.1.

      Here, convincing evidence establishes—and all parties agree—that

termination of the mother’s parental right would not be in the children’s best

interests and that numerous and relevant services have been offered to this

family since 2014, yet the same concerns noted by the GAL and workers

expressed at the initial permanency hearing remain.

      The mother did not acknowledge her active use of methamphetamine until

her second arrest in September 2015. She failed to inform her workers of a June

2016 drug screen that tested positive until forced to do so.            While we

acknowledge the screen was disposed of before the mother could have it

independently checked, we are more concerned with the continuation of the
                                        14


mother’s mindset that undermines continued sobriety.         The same concerns

expressed by DHS and the GAL at the initial permanency hearing—that the

mother had not been able to set aside her animus toward the father and put the

children’s needs first, and had not “internalized any tools that would cause her to

stay clean”—remained at the time of the permanency review hearing.             The

mother’s lack of candor and her association with and defense of J.R. a month

before the permanency review hearing are particularly troubling. See In re A.B.,

815 N.W.2d 764, 776 (Iowa 2012) (recognizing risk of unresolved drug

dependency); In re D.W., 791 N.W.2d 703, 709 (Iowa 2010) (“[W]e gain insight

into the child’s prospects by reviewing evidence of the parent’s past

performance—for it may be indicative of the parent’s future capabilities.” (citation

omitted)).

       The mother contends there is no evidence to support the State’s assertion

that the children “need permanency.” Chapter 232 itself declares children need

permanency within a specified time frame. Section 232.104(1)(a) sets the time

for the initial permanency hearing “within twelve months of the date the child was

removed from the home.” Under section 232.104(2)(b), the court may continue

placement “for an additional six months,” but to do so the court must “enumerate

the specific factors, conditions, or expected behavioral changes which comprise

the basis for the determination that the need for removal of the child from the

home will no longer exist at the end of the additional six-month period.” Thus,

the legislature has determined children need permanency within eighteen

months. Cf. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000) (stating in context of

termination proceedings, “Iowa has built this patience into the statutory scheme
                                        15


of Iowa Code chapter 232”). While we acknowledge that the mother has made

progress, at the time of the permanency review hearing the children had been

out of their mother’s custody for more than nineteen months. The children were

doing well in their father’s care and custody, and both informed the GAL they

wished to stay with their father.

       The mother argues the children can be returned home at this time and the

State failed to prove by clear and convincing evidence any adjudicatory harm.

She relies upon Iowa code section 232.102(5)(a), which states, in part, that

custody should not be transferred unless there is clear and convincing evidence

that: “(2) The child cannot be protected from some harm which would justify the

adjudication of the child as a child in need of assistance and an adequate

placement is available.” But we note the supreme court has recently illuminated

the terms of “harm” and “harmful effects”:

              Although chapter 232 does not contain a definition of
       “harmful effects,” we have noted it “pertains to the physical, mental
       or social welfare of a child.” In re Wall, 295 N.W.2d 455, 458 (Iowa
       1980). Because of this broad definition, we have found such
       effects established when there was harm to a child’s physical,
       mental, or social well-being or such harm was imminently likely to
       occur. See In re B.B., 440 N.W.2d at 597–98 (finding the State
       proved the parents’ failure to exercise a reasonable degree of care
       when a child’s lack of attendance at school “adversely affected his
       educational, social, and emotional development”); In re J.S., 427
       N.W.2d 162, 165 (Iowa 1988) (finding harmful effects as a result of
       a failure to exercise a reasonable degree of care in supervising
       children given that a child was playing outside on the street while
       the parents’ home was locked and a child was “very aggressive and
       uncontrollable”).

In re J.S., 846 N.W.2d 36, 41–42 (Iowa 2014).

       Here, the social worker testified the children would be at risk of emotional

harm if returned to their mother. The children have been put into the middle of
                                            16


the parents’ conflict for many years, and the mother has not made much

progress in recognizing its emotional impact on the children. Nor does she seem

to recognize the impact her continued association with persons such as J.R. has

on the children. We acknowledge the mother has been the victim of abuse in the

past, but her transgression into the use of illegal drugs, involvement with J.R.,

and lack of honesty on occasion have slowed her progress. The oldest child

especially had lost trust in his mother. The mother’s claim that she could offer

the children stability is not convincing where she testified she lived with her

parents who were contemplating selling their house and leaving their business at

which the mother was employed. Continued therapy between the children and

the mother will help their relationship, but the time has come to change custody.

We conclude the State has met its burden.

       Moreover, in this case we also have the GAL’s objection to a return of the

children to the parent. Section 232.104(7) states:

              Subsequent to the entry of a permanency order pursuant to
       this section, the child shall not be returned to the care, custody, or
       control of the child’s parent or parents, over a formal objection filed
       by the child’s attorney or guardian ad litem, unless the court finds
       by a preponderance of the evidence, that returning the child to such
       custody would be in the best interest of the child.

The GAL objected to returning the children to the mother at the initial

permanency hearing and continued to argue strenuously against returning the

children to the mother at the permanency review. The juvenile court found that

returning the children to the mother would not be in their best interest. We affirm

the juvenile court’s rulings in their entirety.

       AFFIRMED.